Citation Nr: 0825051	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  01-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 60 percent 
disabling.

2.  Entitlement to total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied the benefits 
sought on appeal.

The appeal was remanded in October 2007 in order to schedule 
a Travel Board hearing before a member of the Board.  A 
hearing was scheduled; however, the veteran failed to report 
for the hearing.


FINDINGS OF FACT

1.  The veteran's asthma is manifested by FEV-1 no less than 
40 percent predicted, FEV-1/FVC no less than 40 percent, 
without attacks more than once per week with episodes of 
respiratory failure.  His asthma is treated with inhalational 
and oral bronchodilator therapy, and intermittent courses of 
systemic corticosteroids, without daily use of systemic high 
dose corticosteroids or immuno-suppressive medications.

2.  The veteran's only service-connected disability is 
bronchial asthma which is rated as 60 percent disabling.

3.  The veteran's service-connected disability alone is not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 60 
percent for bronchial asthma. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, Code 6602 (2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 3.655, 4.15, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for bronchial asthma and TDIU

The present appeal involves the veteran's claim that the 
severity of his service-connected bronchial asthma warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 
and Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The regulations provide that, for bronchial asthma, with an 
FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications, VA assigns a 100 percent rating.  VA 
assigns a 60 percent evaluation for an FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2007).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

VA treatment records dated March 1997 to January 1999 showed 
a history of bronchial asthma for which the veteran was using 
Albuterol and Venceril inhalers.  July 1997 pulmonary 
function tests found the veteran had obstructive airway 
disease with significant bronchodilatory response.  A chest 
x-rays in March 1997 showed no acute infiltrates.

At a VA examination in January 1999 the veteran reported 
difficulty walking more than one city block and the symptoms 
included shortness of breath and stopping momentarily to 
rest.  His medications included Albuterol and Vanceril 
inhalers.  It was noted that the veteran smoked a 1/2 pack of 
cigarettes a day.  

The examination showed diffuse expiratory wheezing throughout 
the entire lung fields with distant breath sounds.  There 
were no rales or rhonchi noted.  

A March 1999 VA pulmonary function test showed post 
bronchodilator forced expiratory volume in one second (FEV-1) 
was 48 percent of predicted value and FEV-1 to forced vital 
capacity (FEV1/FVC) was 63 percent of predicted value.  

VA treatment records dated January 1999 to May 1999 noted the 
veteran's history of dyspnea after any exertion and a 
productive cough.  An examination in May 1999 showed that the 
lungs were clear with no rhonchi or wheezes.  The veteran's 
medications included Albuterol and Beclomethasone.

In July 1999 a VA physician was asked by the RO to give an 
opinion regarding the pulmonary function testing done in 
March 1999.  It was noted that the veteran was morbidly obese 
and had a history of smoking in the past.  The physician 
indicated that the March 1999 testing were consistent with 
bronchial asthma.  The testing in March 1999 revealed FEV1 of 
1.98 liters which was 50 percent predicted.  The FEV1/FVC 
ratio was 63 percent.  Regarding the question of which one, 
between the regular study and bronchodilator study, would be 
taken to assess the degree of respiratory disability, the 
answer was that whichever had the greater value would be 
taken.  It was noted FEV1/FVC ratio was 63 percent and this 
was consistent with obstructive airway disease which could be 
chronic obstructive pulmonary disease (COPD) or bronchial 
asthma or both.  The veteran was known to have bronchial 
asthma.  The FEV1/FVC ratio was expressed as a percentage and 
its percentage of the predicted was not important in the 
evaluation of the degree of airway obstruction.

At a January 2002 VA examination, the veteran reported year 
round bronchial asthma attacks.  He stated the attacks could 
occur daily or multiple times a day and lasted for about half 
an hour.  The veteran indicated he had recent weight loss of 
100 pounds and now smoked cigars.  He currently experienced 
shortness of breath with one flight of stairs.  The veteran 
was taking Flunisolide and Albuterol oral inhalers.  

The examination showed diminished bilateral breath sounds, 
audible with expiratory wheeze throughout.  He did not have 
any nail clubbing or peripheral or circumoral cyanosis.  The 
veteran's breathing at the time of the examination was easy 
and regular.  He did not have any evidence of use of 
accessory muscles.  There was no cardiomegaly noticed.  
Pulmonary function test conclusion was noted as moderately 
severe airway obstruction.  The tests showed FEV1 of 57 
percent and FVC/FEV1 ratio of 80 percent of predicted 
prebronchodialator and FEV1 of 60 percent of predicted and 
FVC/FEV1 ratio of 62 percent of predicted 
postbronchodialator.  

At his March 2003 VA examination, the veteran reported a 
history of cough, which could be dry initially and then 
productive of greenish thick phlegm, and heavy breathing.  
These episodes occur intermittently.  He indicated that 
during the fall he could have severe coughing attacks and 
difficulty breathing five to six times per day which could 
last from one to two minutes.  He reported that during 
episodes of dyspnea he was not able to do any physical 
activity.  

The examiner noted the veteran had a reactive airway disease 
that was aggravated by odors, dust, pollen, and stress.  The 
attacks last from two minutes to two hours and can be severe 
and impact on his ability to perform physical activities.  
The examiner noted that the veteran would not be a candidate 
for physical employment.  He possibly could be provided with 
sedentary employment in a non stressful environment with 
minimal dust and exposure to perfumes or noxious odors.  

VA treatment records dated November 1999 to March 2005 showed 
the veteran was treated for asthma.

The RO attempted to schedule the veteran for a VA examination 
at either the VA Medical Center in Wilmington or at East 
Orange.  The veteran cancelled a May 2005 VA examination in 
Wilmington.  The veteran requested an examination in the 
Newark area.  An examination was scheduled at the VA Medical 
Center East Orange; however, the veteran failed to report for 
his August 2006 examination.  The Board also noted that the 
veteran failed to appear at Travel Board hearing scheduled in 
June 2007 and January 2008.

A higher evaluation for asthma is not warranted.  The 
evidence does not establish FEV-1 less than 40 percent 
predicted, or, FEV-1/FVC less than 40 percent, or, more than 
one attack per week with episodes of respiratory failure, or, 
that the veteran requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  The latest VA examination in January 2002 
showed FEV1 of 57 percent and FVC/FEV1 ratio of 80 percent of 
predicted prebronchodialator and FEV1 of 60 percent of 
predicted and FVC/FEV1 ratio of 62 percent of predicted 
postbronchodialator.  

As noted above, the veteran failed to report to two scheduled 
VA examinations that might have provided insight into the 
current severity of his service-connected disability as well 
as his ability to work.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not always a one-
way street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991).  While VA has a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
show for VA examinations.  If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find him. 
Hyson v. Brown, 5 Vet. App. 262 (1993).

The evidence does not indicate that the veteran has asthma 
manifestations that would warrant a 100 percent rating.  In 
addition, the March 2003 VA examiner noted that the veteran 
was capable of sedentary employment.  The preponderance of 
the evidence is against a rating in excess of 60 percent for 
bronchial asthma and TDIU.

Accordingly, as the preponderance of the competent evidence 
is against the claims, the benefit of the doubt doctrine is 
not applicable, and the claim for an increased evaluation for 
bronchial asthma and TDIU must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to notify and assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Notice was given in a 
September 2004 letter and the veteran has since had an 
opportunity to provide information, evidence, and argument to 
support his claim.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless; the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until 2006.  The 
failure to provide the specific notice required by Dingess in 
a timely manner is harmless in this instance because an 
increased evaluation for the veteran's asthma and the claim 
for TDIU have been denied.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the September 2004 and 
October 2006 letters were in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his Travel Board 
hearing, the Board is satisfied that he had actual knowledge 
of what was necessary to substantiate the claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what is necessary to substantiate a claim).

Finally, the Board notes that the August 2006 Supplemental 
Statement of the Case containing the applicable rating 
criteria served to render any pre-adjudicatory notice error 
non-prejudicial.  Vazquez-Flores, supra.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.

The veteran's VA treatment records and VA examinations have 
been associated with the claims file.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

Finally, the veteran requested but failed to appear at two 
Travel Board hearings and failed to report to scheduled VA 
examinations.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.


ORDER

A rating higher than 60 percent for the bronchial asthma is 
denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


